DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.  
Claims 1 – 14 remain pending in the application.   
The Applicant’s amendment and arguments have overcome each and every 35 U.S.C. 112(a) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 10, and 14 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
It is noted in the rejection below, Solomentseva Is relied upon to teach the newly amended 
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the outer surface” in line 19 and “the inner surface” in line 20.  There is insufficient antecedent basis for these limitations in the claim.  
For purposes of examination, the Examiner interprets “the outer surface” in line 19 and “the inner surface” in line 20 to be “an outer surface” and “an inner surface”, respectively. 
Claims 2 – 14 are rejected for their dependency on Claim 1.
Appropriate action is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalugin (U.S. Pre-Grant Publication No. 2010/0323314) in view of Solomentseva (Russian Patent Publication RU2194768C1, English Machine Translation provided herein and relied upon below).
Regarding Claim 1, Kalugin shows (Figures 1 and 2):
A burner assembly (assembly illustrated in Figure 1) for top combustion hot blast stove (hot air stove, title) comprising:
a burner (6) surrounded by a burner shell (7), wherein said burner (6) has a circular cross-section (as illustrated in Figure 6, the cross-section of 6 is circular);
a number of air nozzles (12) arranged for tangentially feeding (as illustrated in Figures 1 and 2, 12 are oriented so as to tangentially feed the air into 6) air (air passing through 12, Paragraph 0015) to the burner (6), the air nozzles (12) being connected to (as illustrated in Figure 1) one or more air distribution chambers (15);
a number of gas nozzles (11) arranged for tangentially feeding (as illustrated in Figures 1 and 2, 11 are oriented so as to tangentially feed the gas into 6) gas (gas passing through 11, Paragraph 0015) to the burner (6), the gas nozzles (11) being connected to (as illustrated in Figure 1) one or more gas distribution chambers (14); wherein
the air nozzles (12) are arranged in (as illustrated in Figure 1, air nozzles 12 are stacked vertically forming a vertically stacked array of 12) one or more inclined or vertical stacked arrays of air nozzles (the vertical stacked array of 12, as illustrated in Figure 1), each inclined or vertical stacked array (the vertical stacked array of 12, as illustrated in Figure 1) being in connection (as illustrated in Figure 1, each air nozzle 12 in the vertical stacked array of 12 is connected to vertically oriented 15) with one inclined or vertical air 
the gas nozzles (11) are arranged in (as illustrated in Figure 1, gas nozzles 11 are stacked vertically forming a vertically stacked array of 11) one or more inclined or vertical stacked arrays of gas nozzles (the vertical stacked array of 11, as illustrated in Figure 1), each inclined or vertical stacked array (the vertical stacked array of 11, as illustrated in Figure 1) being in connection (as illustrated in Figure 1, each gas nozzle 11 in the vertical stacked array of 11 is connected to vertically oriented 14) with one inclined or vertical gas distribution chamber (as illustrated in Figure 1, gas distribution chamber 14 is oriented vertically and is therefore a vertical gas distribution chamber); wherein
the inclined or vertical air distribution chamber (as illustrated in Figure 1, air distribution chamber 15 is oriented vertically and is therefore a vertical air distribution chamber) and the inclined or vertical gas distribution chamber (the vertical stacked array of 11, as illustrated in Figure 1) are distributed along a circumference (an inner circumference of 7; as illustrated in Figures 1 and 2, 11 and 12 are distributed about the outer circumference of 6. It is noted the outer circumference of 6 is an inner circumference of 7) of the burner shell (7); and wherein
the burner shell (7) has an outer surface (the outer surface of 7, as illustrated in Figure 1) and an inner surface (the inner surface of 7, as illustrated in Figure 7). 
However, Kalugin lacks showing the burner shell includes a plurality of continuous inclined or vertical wall sections disposed between adjacent chambers from the outer surface of the burner shell to the inner surface of the burner shell.
Solomentseva teaches (Figures 1 and 2):
It is known in the burner assembly (burner assembly illustrated in Figure 1) art to provide:
a burner shell (1001, see Annotated Figure 2 below) comprising an outer surface (1001a, see Annotated Figure 2 below) and an inner surface (1001b, see Annotated Figure 2 below), wherein

    PNG
    media_image1.png
    412
    378
    media_image1.png
    Greyscale

the burner shell (1001) includes a plurality of continuous vertical wall sections (as illustrated in Figure 2, there are multiple continuous vertical wall sections from 1001a to 1001b) disposed in between adjacent chambers (two 8’s illustrated in Figure 2) from the outer surface (1001a) of the burner shell (1001) to the inner surface (1001b) of the burner shell (1001). 
Further, “known air heaters can cause the destruction of masonry in this area of the holes and premature failure of the combustion failure of the combustion chamber and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the burner assembly shown by Kalugin to include a plurality of continuous inclined or vertical wall sections disposed in between adjacent chambers from the outer surface of the burner shell to the inner surface of the burner shell, as taught by Solomentseva, to increase the durability of the burner, its operational reliability and efficiency by reducing the destruction of masonry in the burner. 

Regarding Claim 2, Kalugin shows (Figures 1 and 2):
The inclined or vertical air (as illustrated in Figure 1, air distribution chamber 15 is oriented vertically and is therefore a vertical air distribution chamber) and gas (as illustrated in Figure 1, gas distribution chamber 14 is oriented vertically and is therefore a vertical gas distribution chamber) distribution chambers are arranged within (as illustrated in Figure 1, 15 and 14 are arranged within 7) the burner shell (7) 

Regarding Claim 3, Kalugin shows (Figures 1 and 2):
A number of nozzles (two nozzles in each stacked array, as illustrated in Figure 1) in each of the inclined or vertical stacked arrays of air (12) and gas (11) is between 2 and 20 (2 is interpreted to be between 2 and 20, as the range “between 2 and 20” can be interpreted to include both 2 and 20).

Regarding Claim 4, Kalugin shows (Figures 1 and 2):
The inclined stacked air and gas arrays (the stacked array of 11 and the stacked array of 12 include a plurality of nozzles at an incline, as illustrated in Figure 1) are inclined at an angle up to 60 degrees (12 are directed upwards from horizontal plane at an angle between 15-30 degrees.  11 are directed downwards from a horizontal plane at the angle of 15-30 degrees, Paragraph 0015) relative to a vertical axis (18) of the burner (6).

Regarding Claim 5, Kalugin shows (Figures 1 and 2):
A frustoconical secondary combustion chamber (5) surrounded by a cone shell (1) and arranged below (as illustrated in Figure 1) the burner (6), wherein

Regarding Claim 6, Kalugin shows (Figures 1 and 2):
The burner (6) is detachably affixed (as illustrated in Figure 1) to the cone shell (1) of the frustoconical secondary combustion chamber (5) by means of a flange (9).

Regarding Claim 7, Kalugin shows (Figures 1 and 2):
An aperture angle (the cone aperture angle, which is interpreted to be the angle of the sides of 5 at the angled portion between 4 and the neck of 5 is illustrated to be between 50 and 70 degrees in Figure 1) of the frustoconical secondary combustion chamber (5) is between 50 degrees and 70 degrees (as illustrated in Figure 1, the angle is approximately 60 degrees).

Regarding Claim 8, Kalugin shows (Figures 1 and 2):
A height (the height of 5 along the vertical axis) of a section (the section of 5 running along the vertical axis from the bottom of 5 at its connection to 3 to the top of 5 at its 

Regarding Claim 10, the combination of Kalugin (Figures 1 and 2) and Solomentseva (Figures 1 and 2) teaches:
A top combustion hot blast stove (Kalugin: hot air stove, title) comprising:
a stove shell (Kalugin: 1);
a volume of checker bricks (Kalugin: 3) arranged within (Kalugin: as illustrated in Figure 1) said stove shell (Kalugin: 1); and
a burner assembly (Kalugin: burner assembly illustrated in Figure 1) as claimed in Claim 1 (see rejection of Claim 1 above), wherein
said burner (Kalugin: 6) is axially arranged in an upper section (Kalugin: as illustrated in Figure 1, 6 is axially arranged along the vertical axis in the upper section of 1) of the stove shell (Kalugin: 1).

Regarding Claim 11, Kalugin shows (Figures 1 and 2):
A circulation zone (as illustrated in Figure 1, 5 is a circulation zone located above 3) above the volume of checker bricks (3). 

Regarding Claim 12, Kalugin shows (Figures 1 and 2):
A hot blast downpipe (4) within the stove shell (1). 

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kalugin (U.S. Pre-Grant Publication No. 2010/0323314) and Solomentseva (Russian Patent Publication RU2194768C1, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, further in view of Ando et al. (U.S. Patent No. 4,054,409).
Regarding Claim 3, Kalugin shows (Figures 1 and 2):
A number of nozzles (two nozzles in each stacked array, as illustrated in Figure 1) in each of the inclined or vertical stacked arrays of air (12) and gas (11) is between 2 and 20 (2 is interpreted to be between 2 and 20, as the range “between 2 and 20” can be interpreted to include both 2 and 20).
However, Kalugin lacks showing the number of nozzles is between 2 and 20 (under the interpretation that both 2 and 20 are excluded from being included in the range “between 2 and 20”).  
Ando teaches (Figures 5 and 6):
It is known in the burner assembly (1) art to provide:
a vertical array of stacked air nozzles (7) and a vertical array of stacked gas nozzles (6); wherein
the number of nozzles (there are three vertically stacked air nozzles 7 and three vertical stacked gas nozzles 6, as illustrated in Figure 6) per stacked array is between 2 and 20 (3 is between 2 and 20),
It would have been obvious to one having ordinary skill in the art to try modifying the number of nozzles in each array taught by Kalugin to be three, as taught by Ando, to more evenly distribute both the air and gas into the burner for mixing, by choosing from a finite number of identified, predictable solutions with reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalugin (U.S. Pre-Grant Publication No. 2010/0323314) and Solomentseva (Russian Patent Publication RU2194768C1, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, further in view of Ando et al. (U.S. Patent No. 4,054,409).
Regarding Claim 9, Kalugin shows (Figures 1 and 2):
A manifold type air feeding pipes (17) and gas feeding pipes (16) arranged outside (as illustrated in Figure 1) the burner shell (7) and fluidly connecting (as illustrated in Figure 1) the air (15) and gas (14) distribution chambers to air and gas supply (17 and 16 connect 15 and 14 to the air and gas supply, respectively).
However, Kalugin lacks showing two or more air distribution chambers and two or more gas distribution chambers.
Ando teaches (Figures 8):
It is known in the burner assembly (1) art to provide:
two or more (three illustrated in Figure 8) air distribution chambers (15) and two or more (three illustrated in Figure 8) gas distribution chambers (14) connected to two or more (three illustrated in Figure 8) air nozzles (7) and two or more (three illustrated in Figure 8) gas nozzles (6).
It would have been obvious to one having ordinary skill in the art to try modifying the single air distribution chamber and single gas distribution chamber taught by Kalugin to be three, as taught by Ando, to more evenly distribute both the air and gas into the respective nozzles from a dedicated chamber for each nozzle, by choosing from a finite number of identified, predictable solutions with reasonable expectation of success.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalugin (U.S. Pre-Grant Publication No. 2010/0323314) and Solomentseva (Russian Patent Publication RU2194768C1, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, further in view of Grassi et al. (U.S. Pre-Grant Publication No. 2009/0126715).
Regarding Claim 13, the combination of Kalugin and Solomentseva teaches the claimed invention except that the burner assembly is configured to refurbish, renovate, or upgrade an existing hot blast stove.
It is noted that Kalugin states that the burner assembly provides a decrease in power expenses with maintenance of ecologically clean combustion products (Paragraph 0011). 
Grassi teaches (Figures 1 and 3B):
It is known in the stove (gas cooking appliance, title) art for
burner assemblies to be removable (the present disclosure permits removable burner assemblies, Paragraph 0185) so that better quality components, upgrades, or options can then be purchased to accommodate a user’s needs (Paragraph 0185). 
It would have been obvious to one with ordinary skill in the art at the time of filing to use the burner assembly taught by the combination of Kalugin and Solomentseva to refurbish, renovate, or upgrade an existing blast stove, as taught by Grassi, to allow for better quality components to be purchased to accommodate a user’s specific need, for example to achieve a decrease in power expenses while maintaining ecologically clean combustion products. 

Regarding Claim 13, the combination of Kalugin and Solomentseva teaches the claimed invention of Claim 1 except the method for refurbishing, renovating or upgrading an existing hot blast stove with an existing burner assembly, the method comprising removing the existing burner 
It is noted that Kalugin states that the burner assembly provides a decrease in power expenses with maintenance of ecologically clean combustion products (Paragraph 0011). 
Grassi teaches (Figures 1 and 3B):
It is known in the stove (gas cooking appliance, title) art for
burner assemblies to be removable (the present disclosure permits removable burner assemblies, Paragraph 0185) so that better quality components, upgrades, or options can then be purchased to accommodate a user’s needs (Paragraph 0185). 
It would have been obvious to one with ordinary skill in the art at the time of filing to use the burner assembly taught by the combination of Kalugin and Solomentseva to refurbish, renovate, or upgrade an existing hot blast stove by replacing the existing hot blast stove’s existing burner assembly, as taught by Grassi, to allow for better quality components to be purchased to accommodate a user’s specific need, for example to achieve a decrease in power expenses while maintaining ecologically clean combustion products. 
It is inherent that in combination, the steps of removing the existing burner assembly must be done before the burner assembly of Claim 1 can be mounted to the existing hot blast stove.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
The following references also teach a burner shell with continuous inclined or vertical wall sections disposed in between adjacent chambers:
U.S. Patent No. 3,173,666 (as illustrated in Figure 1)
U.S. Patent No. 5,014,631 (as illustrated in Figure 1)
U.S. Patent No. 1,591,679 (as illustrated in Figure 2)
U.S. Patent No. 4,614,496 (as illustrated in Figure 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
02/12/2021
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746